DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 7-19 directed to a double headed tube structure, which was non-elected without traverse in the communication filed 02/16/2022. In the instant case, claims 7-19 are not eligible for rejoinder due to the limitations of the annular retaining member is interposed between the one end portion of the second mold and an inside surface of the second end portion of the tube body, such that the second mold is located inside the tube body and is spaced from the inside surface of the tube body by the retaining member and the annular retaining member supports the inside surface of the tube body to prevent the tube body from deforming, which is required in the invention of Group I, claims 1-6. See further MPEP 821.02.
The application has been amended as follows: 
Cancel claims 7-19.

Allowable Subject Matter
Claims 1 - 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Delmon (WO 2017/060631 A1) teaches a device (#1) for packaging and dispensing a generally fluid product including a first tube head (#29) placed at a first end portion of the tube body (#4), an annular retaining member (#24) fitted on one end portion (see Fig 1), and a second tube head (#15) placed at the second end portion of the tube body. However, Delmon does not specifically teach a tube body being sleeved on a first mold, a second mold that is different from the first mold, and the annular retaining member is interposed between the one end portion of the second mold and an inside surface of the second end portion of the tube body, such that the second mold is located inside the tube body and is spaced from the inside surface of the tube body by the retaining member and the annular retaining member supports the inside surface of the tube body to prevent the tube body from deforming, as is claimed in claim 1.
Holoubek (US 3,896,710) teaches a mold (Fig 6, #72) to support a tube body (Fig 6) while forming a tube head (Fig 6, #44). However, Holoubek does not specifically teach a tube body being sleeved on a first mold, a second mold that is different from the first mold, as is claimed in claim 1.
Wang (US 2009/0277912 A1) teaches a dual tube container with one way valves comprising a tube body (#10), an annular retaining member (#12), and a first tube head (#63). However, Wang does not specifically teach a tube body being sleeved on a first mold, a second mold that is different from the first mold, and the annular retaining member is interposed between the one end portion of the second mold and an inside surface of the second end portion of the tube body, such that the second mold is located inside the tube body and is spaced from the inside surface of the tube body by the retaining member and the annular retaining member supports the inside surface of the tube body to prevent the tube body from deforming, as is claimed in claim 1.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-6, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
--